Case 3:17-cv-00601-MHL Document 190 Filed 03/30/20 Page 1 of 5 PageID# 2994



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


  ROBERT DAVID STEELE                            )
       et al                                     )
                                                 )
           Plaintiffs,                           )
                                                 )
  v.                                             )                    Case 3:17-cv-601-MHL
                                                 )
                                                 )
  JASON GOODMAN                                  )
       et al                                     )
                                                 )
           Defendants.                           )
                                                 )


             PLAINTIFFS’ LIST OF PROPOSED EXHIBITS
           Plaintiffs, Robert David Steele and Earth Intelligence Network (“Plaintiffs”), by

  counsel, pursuant to General Order No. 2020-7 and pursuant to Paragraph 32 of the Initial

  Pretrial Order [ECF No. 157 (“IPO”)] and the Court’s Order entered on January 29, 2020

  [ECF No. 175], submit the following List of Proposed Exhibits intended to be offered in

  evidence at the trial of this action currently scheduled to begin on May 5, 2020:

           Plaintiffs, by counsel, intend to offer in evidence and use the following Exhibits at

  trial:

  Tab          BRIEF DESCRIPTION OF EXHIBIT

  1            Robert David Steele – Experience
               https://robertdavidsteele.com/about/history/

  2            Earth Intelligence Network
               https://phibetaiota.net/about/
               https://earth-intelligence.org/
Case 3:17-cv-00601-MHL Document 190 Filed 03/30/20 Page 2 of 5 PageID# 2995



  Tab      BRIEF DESCRIPTION OF EXHIBIT

  3        #UNRIG –
           https://unrig.net/150-2/

  4        #UNRIG Budget Report –
           https://unrig.net/budget-report/

  5        International Tribunal for Natural Justice –
           https://www.itnj.org/itnj/

  6        Cynthia’s Story –
           https://www.allthingscynthiamckinney.com/

  7        OSS.Net Library

  8        NATO Open Source Intelligence Handbook

  9        NATO Past Performance Reference

  10       Nomination for the Nobel Peace Prize

  11       #UNRIG Trademark Application

  12       #UNRIG Manifesto
           https://unrig.net/manifesto/

  13       Goodman Founding Citizen Certificate

  14       EIN 2017 Schedule O Photograph

  15       Earth Intelligence Network Launches #UNRIG
           Recruitment Drive – Advisory

  16       Earth Intelligence Network – Income 2017

  17       Earth Intelligence Network – Income 2018

  18       Earth Intelligence Network – Income 2019

  19       Total Donations All Sources – 06/13/2017




                                              2
Case 3:17-cv-00601-MHL Document 190 Filed 03/30/20 Page 3 of 5 PageID# 2996



  Tab      BRIEF DESCRIPTION OF EXHIBIT

  20       “Clear and Present Danger (Calm Before the Storm?) #maerskmemphis”.
           https://www.youtube.com/watch?v=ekr5cw2WAbU

           * Specific Parts Of This YouTube Video – cited in Plaintiffs’ Amended
           complaint – Will Be Played To The Jury

  21       List of YouTube Videos At Issue In Amended Complaint

           * Specific Parts Of These YouTube Videos – cited in Plaintiffs’ Amended
           complaint – Will Be Played To The Jury

  22       List of YouTube Videos – Identifying Lutzke As “Queen Tut”

           * Specific Parts Of These YouTube Videos – cited in Plaintiffs’ Amended
           complaint – Will Be Played To The Jury

  23       Steele 10/16/17 Email – Request to Disable Comments

  24       Screenshots Of YouTube Videos –
           Featuring Goodman, Negron, Lutzke and Others Together On Camera

  25       Screenshots of YouTube Videos –
           Featuring Memes Employed, Such As Goodman/Bacon,
           Goodman/Squidward, What Big Eyes You Have, Burning RV

  26       Screenshots of YouTube Videos –
           Featuring CSTT Merchandise Using Plaintiff Steele’s Picture

  27       Tweets Published By Goodman

  28       Goodman Facebook Posts and Comments On Videos

  29       Email from Goodman to CSTT Community – 06/27/2017,
           Received by L. Lawrence

  30       Goodman Email to McKinney – 08/11/2017

  31       Goodman Email to David Seaman – 01/24/2018




                                          3
Case 3:17-cv-00601-MHL Document 190 Filed 03/30/20 Page 4 of 5 PageID# 2997



  Tab       BRIEF DESCRIPTION OF EXHIBIT

  32        Third Party Emails –
            Cynthia McKinney,
            Berto Jongman
            Angie Blake (Victurus Libertas),
            Christine Marais,
            Margaret Douglas,
            L. Lawrence

  33        RDS Timeline

  34        Queen Tut Comment –
            Featured In 12/27/2017 “Hoax Wars” Video
            https://www.bitchute.com/video/Rp7qjILuIHga/

  35        Screenshots of YouTube Videos –
            Featuring Goodman Review of Plaintiff’s Websites, Tax Returns
            And Other Information

  36        Additional YouTube Videos

            * Specific Parts Of These YouTube Videos – cited in Plaintiffs’ Amended
            complaint – Will Be Played To The Jury

  37        Goodman Admissions

            * Goodman failed to respond to Plaintiff’s request for admissions served on
            August 1, 2019. Under Rule 36(a)(3) of the Federal Rules of Civil Procedure,
            the matters are admitted


        A copy of Plaintiffs’ proposed exhibits was emailed to Defendant Goodman in

  PDF via HighTail.



  DATED:       March 30, 2020




                                               4
Case 3:17-cv-00601-MHL Document 190 Filed 03/30/20 Page 5 of 5 PageID# 2998



                               ROBERT DAVID STEELE
                               EARTH INTELLIGENCE NETWORK



                               By:     /s/ Steven S. Biss
                                       Steven S. Biss (VSB # 32972)
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Telephone:     (804) 501-8272
                                       Facsimile:     (202) 318-4098
                                       Email:         stevenbiss@earthlink.net

                                       Counsel for the Plaintiffs




                              CERTIFICATE OF SERVICE

         I hereby certify that on March 30, 2020 a copy of the foregoing was filed

  electronically using the Court’s CM/ECF system, which will send notice of electronic

  filing to counsel of record and all interested parties receiving notices via CM/ECF, and a

  copy was emailed in PDF to Defendants, Goodman and Lutzke.




                               By:     /s/ Steven S. Biss
                                       Steven S. Biss (VSB # 32972)
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Telephone:     (804) 501-8272
                                       Facsimile:     (202) 318-4098
                                       Email:         stevenbiss@earthlink.net

                                       Counsel for the Plaintiffs




                                              5
